      Case 2:18-cv-03247-TLN-DB Document 6 Filed 03/13/19 Page 1 of 3


 1 David R. Casady, Esq. (SBN 273282)
   Amanda N. Griffith, Esq. (SBN 288164)
 2 BERMAN BERMAN BERMAN
   SCHNEIDER & LOWARY, LLP
 3 2390 Professional Drive
   Roseville, California 95661
 4 Telephone: (916) 846-9391
   Facsimile: (916) 672-9290
 5
   Attorneys for Defendant
 6 RASH CURTIS & ASSOCIATES

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11 KEVIN PEREZ,                        )                   CASE NO: 2:18-CV-03247-TLN-DB
                                       )
12               Plaintiff,            )                   CORPORATE DISCLOSURE STATEMENT
                                       )                   PURSUANT TO FEDERAL RULES OF
13      vs.                            )                   CIVIL PROCEDURE 7.1
                                       )
14   RASH CURTIS & ASSOCIATES formerly )                   Complaint Filed: December 20, 2018
     known as CREDIT BUREAU OF UKIAH, )
15                                     )
                 Defendant.            )
16                                     )
17 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

18          Defendant Rash Curtis & Associates in this action, makes the following disclosures:

19          1.      The Defendant is not a publicly held corporation or other publicly held entity.

20          2.      The Defendant does not have any parent corporations.

21          3.      10% or more of the stock of the Defendant is not owned by a publicly held

22 corporation or other publicly held entity.

23          4.      There is no other publicly held corporation or publicly held entity that has a direct

24 financial interest in the outcome of this litigation.

25 ///

26 ///

27 ///

28 ///

                                                       1
                 CORPORATE DISCLOSURE STATEMENT PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 7.1
     Case 2:18-cv-03247-TLN-DB Document 6 Filed 03/13/19 Page 2 of 3


 1       5.      The Defendant is not a trade association
 2 DATED: March 13, 2019                                      BERMAN BERMAN BERMAN
 3                                                            SCHNEIDER & LOWARY, LLP

 4                                                            /S/ Amanda N. Griffith
                                                      By:_________________________________
 5                                                             DAVID R. CASADY, ESQ.
 6                                                           AMANDA N. GRIFFITH, ESQ.
                                                                Attorneys for Defendant,
 7                                                          RASH CURTIS & ASSOCIATES

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
              CORPORATE DISCLOSURE STATEMENT PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 7.1
      Case 2:18-cv-03247-TLN-DB Document 6 Filed 03/13/19 Page 3 of 3


 1
              I, Debbie A. Main, declare:
 2
              I am a citizen of the United States, am over the age of eighteen years, and am not a party to or
 3
     interested in the within entitled cause. My business address is 2390 Professional Drive, Roseville, CA
 4
     95661.
 5
              On March 13, 2019, I served the following document(s) on the parties in the within action:
 6

 7               I hereby certify that on March 13, 2019, a copy of the foregoing list of documents
                 were filed electronically and served by mail on anyone unable to accept electronic
 8               filing. Notice of this filing will be sent by e-mail to all parties by operation of the
                 Court’s electronic filing system or by mail to anyone unable to accept electronic filing
 9               as indicated on the Notice of Electronic Filing. Parties may access this filing through
         X
10               the Court’s CM/ECF System.

11               “CORPORATE DISCLOSURE STATEMENT PURSUANT TO FEDERAL
                 RULES OF CIVIL PROCEDURE 7.1”
12

13

14            I declare under penalty of perjury under the laws of the State of California that the foregoing is

15 a true and correct statement and that this Certificate was executed on March 13, 2019.

16

17
                                                             By:_________________
18

19

20                                           Service List
                         __________________________________________________
21

22 Jonathan A. Stieglitz, Esq.                                 Yitzchak Zelman, Esq.
   THE LAW OFFICES OF JONATHAN A.                              MARCUS & ZELMAN, LLC
23 STIEGLITZ                                                   701 Cookman Avenue, Suite 300
   11845 W. Olympic Boulevard, Suite 800                       Asbury Park, New Jersery 07712
24 Los Angeles, CA 90064                                       Tel: (732) 695-3282
   Tel: (323) 979-2063                                         Fax: (732) 298-6256
25 Fax: (323) 488-6748                                         Email: yzelman@marcuszelman.com
   Email: jonathan.a.stieglitz@gmail.com
26 ATTORNEY FOR PLAINTIFF                                      ATTORNEY FOR PLAINTIFF

27

28

                                                         3
                  CORPORATE DISCLOSURE STATEMENT PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 7.1
